DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 21-44 in the reply filed on 5-20-2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/424330. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the present application’s claims 21-43 are present in claims 1-23 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 37-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 37-39 recite “a structuring agent,” but it is unclear what Applicant means by “structuring agent.” “Structuring agent” does not appear to be a term in common usage in the art, and Applicant’s 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31, 33, 35-37, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al., USPGPub. No. 2003/0148401, in view of Kim, USPGPub. No. 2004/0213986, and further in view of Tanner, USPGPub. No. 2003/0003474.
Regarding claims 21-24, 28-30, and 42, Agrawal teaches a substrate comprising a thermoset (i.e., thermally cured) coating of a hydrophobic masking material deposited onto a ceramic substrate to form a plurality of discrete reaction zones onto which one or more binding agents are intended to be attached, wherein said zones are uncoated areas of the substrate; see Fig. 1A, 7A, ¶ [0020], [0081], [0097], [0113], and [0155].
The teachings of Agrawal differ from the present invention in that although Agrawal teaches that the coating material may be hydrophobic, Agrawal does not teach any specific contact angle for the material. It is, however, widely understood in the art that “hydrophobic” implies a contact angle of more than 90 degrees. See, for example, Kim’s ¶ [0007]. It would have been obvious to one of ordinary skill in the art to make the hydrophobic material of Agrawal have a contact angle of more than 90 degrees, as doing so would be in keeping with the customary definition of “hydrophobic.” 
The teachings of Agrawal differ from the present invention in that although Agrawal teaches that the substrate may be ceramic, Agrawal does not specifically teach that the ceramic may be alumina or that the substrate may comprise particles. Tanner, however, teaches that ceramic substrates for such biological assay arrays may be made from alumina (a white material) particles with a size of 0.5 – 5 microns (¶ [0011]-[0012]). It would have been obvious to one of ordinary skill in the art to make the ceramic substrate of Agrawal from alumina particles with a size of 0.5-5 microns, as Tanner explicitly teaches such a material to be appropriate for making substrates for biological assay arrays like those of Agrawal. Note that when a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2133.05 I). 

Regarding claims 25-27, Agrawal teaches that each reaction zone may have a size of 100 microns to “a few millimeters” (¶ [0097]). Agrawal also teaches that the product may have “any shape suitable for its desired end use” and that “determining appropriate shapes and/or sizes are within the scope of routine experimentation and the skill of one of ordinary skill in the art” (¶ [0080]). It would have been obvious to one of ordinary skill in the art to make the array have whatever geometry was necessary based on the intended use of the array, including the geometries as set forth in claims 25-27, as Agrawal explicitly teaches selecting any shape and size suitable for its desired end use. One of ordinary skill in the art would have understood the need to select a desired geometry based on the intended sample area, density, and geometry. Additionally, the geometries recited in claims 25-27 appear to be arbitrary recitations of shape and/or proportion, which cannot distinguish the claimed invention from that of the prior art; see MPEP 2144.04 (IV). 

Regarding claim 31, Agrawal teaches that the coating may have a thickness of 3 microns (¶ [0178]). Additionally, Agrawal teaches adjusting coating parameters to control the thickness of the 

Regarding claim 33, Agrawal teaches that the reaction zones may be chemically activated to allow immobilization of the binding agent (¶ [0025], [0038], [0118]).

Regarding claims 35-37, Agrawal teaches that the coating composition may comprise an acrylic and/or epoxide resin (¶ [0186]). 
Regarding claim 37 specifically, as discussed above, it is unclear what Applicant means by “structuring agent.” Applicant’s specification notes that a “structuring agent” may be added to the material to render it hydrophobic. To the extent that a “structuring agent” may be considered to be an additive to make the composition hydrophobic, it would have been obvious to one of ordinary skill in the art to add a “structuring agent” to the composition of Agrawal because Agrawal explicitly teaches that the composition may be hydrophobic. 

Regarding claim 40, Agrawal teaches that the binding agents may be antibodies (¶ [0025], [0035], [0066]). 

Regarding claim 41, Agrawal does not teach that the masking material contains silicon, and teaches numerous specific examples of materials other than silicon (e.g. the acrylic and/or epoxy materials of ¶ [0186]). 

Regarding claims 43 and 44, the claims are product-by-process claims. Product-by-process claims are not limited to the recited process steps, and are instead only limited to the structure implied . 

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, Kim, and Tanner, as applied above, and further in view of Lin, USPGPub. No. 2012/0035081.
Regarding claims 32 and 34, the teachings of Agrawal differ from the present invention in that Agrawal does not teach that the masking material may be colored. Lin, however, teaches a similar masked array substrate (Abstract), and teaches that the masking material may include a pigment to result in a color such as black (¶ [0053]). It would have been obvious to one of ordinary skill in the art to include a black pigment in the masking composition of Agrawal, as doing so would allow the product to be colored. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785